UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4911


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TRACY LAVENDER WILSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00448-CCE-8)


Submitted:   June 21, 2012                    Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Graham Tod Green, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracy Lavender Wilson pleaded guilty to conspiracy to

distribute 280 grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2006) and received a 100-month sentence.                            Counsel

for     Wilson    filed     a    brief      in    accordance         with      Anders     v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious       grounds      for     appeal,   but       questioning      whether      the

factual basis supported the plea and whether the district court

properly found that Wilson qualified as a career offender and

fashioned a reasonable sentence.                 The Government elected not to

file a brief.       Finding no reversible error, we affirm.

            Under Fed. R. Crim. P. 11(b)(3), the district court

must    satisfy    itself       that    there    is    a    factual    basis     for    the

defendant’s guilty plea prior to entering judgment on the plea.

“The rule is intended to ensure that the court make[s] clear

exactly what a defendant admits to, and whether those admissions

are      factually        sufficient        to        constitute         the      alleged

crime.”     United States v. Ketchum, 550 F.3d 363, 366 (4th Cir.

2008)    (internal       quotation       marks   omitted).           Ordinarily,        this

court     would    review       the     district       court’s       finding     that     a

sufficient basis in fact supports a guilty plea for abuse of

discretion.        Id.    at    367.       However,        because    Wilson     did     not

challenge the sufficiency of the factual basis in the district

court, this court reviews counsel’s challenge for plain error

                                            2
only.     United States v. Mastrapa, 509 F.3d 652, 656-57 (4th Cir.

2007).      The    record    does      not    demonstrate     plain    error     by    the

district court in accepting the plea based on the factual basis

presented by the Government.

            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the     appropriate      advisory        Sentencing         Guidelines        range    and

consider it in conjunction with the factors set forth in 18

U.S.C.A. § 3553(a) (West 2006 & Supp. 2012).                          Gall v. United

States,    552    U.S.     38,   49-50       (2007).     Appellate       review       of    a

district court’s imposition of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.             Id. at 41.          The district court followed

the      necessary       procedural          steps     in     sentencing         Wilson,

appropriately      treating      the    Sentencing      Guidelines       as    advisory,

properly calculating and considering the applicable Guidelines

range, and weighing the relevant § 3553(a) factors.                           We further

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

            Wilson filed a pro se supplemental brief reiterating

the issues raised by counsel.                     In accordance with Anders, we

have    reviewed     the    record      in     this    case   and     have     found       no

meritorious issues for appeal.                 We therefore affirm the district

court’s    judgment.         This      court      requires    that    counsel     inform

                                              3
Wilson, in writing, of the right to petition the Supreme Court

of the United States for further review.                    If Wilson requests

that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Wilson.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the    materials

before      the   court    and   argument     would   not   aid   the    decisional

process.



                                                                           AFFIRMED




                                          4